DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Please note that the examiner assigned to the current application has been changed. The new examiner's name and contact information are stated at the end of this action. Applicant is requested to take note of the change.

Election/Restrictions
3.  Applicant’s election without traverse of Group I, claims 1-8, 15-20 in the reply filed on  December 28, 2020 is acknowledged.
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 28, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




5. Claims 4, 7-8, 15-18, 20 which are dependent on claim 1 refer to polymer (F1), polymer (F2), vinylidene fluoride and hydrophilic (meth)acrylic monomer (MA), but do not include prepositions “the” or “said” in front of said terms. Also, citations of polymers (F1) and (F2) in claim 1 after the first introduction of said polymers do not contain said prepositions either. Therefore, it is not clear if polymers (F1) and (F2), vinylidene fluoride and hydrophilic (meth)acrylic monomer (MA), cited in claims 4, 7-8, 15-18 and 20, and in claim 1, are the same as those introduced in claim 1 or different.

6. Claim 3, which is dependent on claim 2, recites the (meth)acrylic monomer (MA) being hydroxyethyl (meth)acrylate, 2-hydroxypropyle acrylate, hydroxyethylhexyl (meth)acrylate and mixtures thereof. However, there is lack of antecedent basis for those limitations since the monomer (MA) in claim 2 is limited to (meth)acrylic acids only.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


7. Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites limitations already present in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Objections
8.  Claim 5 is objected to because of the following. Claim 5 recites a Markush type listing of fluorinated monomers FM. When materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper (see MPEP 2173.05(h)). Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

9.  Claims 1-8, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abusleme et al (US 2010/0133482) alone, or alternatively, in view of Gozdz et al (US 5,429,891).

10. Abusleme et al discloses a composition comprising:
A) at least 10%wt ([0063]) of a polymer (A) comprising:
recurring units of vinylidene fluoride (VDF) and 0.05-10%mol, or 0.2-3%mol ([0040]-[0041], also as to instant claims 4, 15) of recurring units derived from hydrophilic  (meth)acrylic monomer (MA) having the following formula ([0014], [0021], [0026]-[0031]):

    PNG
    media_image1.png
    214
    426
    media_image1.png
    Greyscale

specifically acrylic acid ([0031], as to instant claims 2-3),
having intrinsic viscosity of 0.1-5 dl/g ([0042]-[0043], as to instant claims 1, 16)
 and
B) a vinylidene polymer comprising at least 70%mol of VDF units and up to 30%mol of hexafluoroethylene, chlorotrifluoroethylene or trifluoroethylene (polymer (B)) ([0062]-[0063], also as to instant claims 5-6, 17, 19).


11. The polymer (A) consists essentially of the units from VDF monomer and the monomer (MA) ([0024]. The specific example 2 shows the vinylidene fluoride-acrylic acid copolymer comprising 1.4%mol of acrylic acid, having intrinsic viscosity of 3.5 dl/g (Table 1). Given the copolymer comprises only vinylidene fluoride and acrylic acid units, and the content of the acrylic acid is 1.4%mol, therefore, the content of the vinylidene fluoride unit will intrinsically and necessarily be more than 50%mol, or more than 75%mol as required by instant claims 1, 4, 18.

12. The exemplified compositions comprise 10-75%wt of the polymer (A), i.e. at least 10%wt or at least 25%wt as required by instant claims 1 and 7, in combination with 90-25%wt of vinylidene fluoride homopolymer SOLEF 1015 having intrinsic viscosity of 1.5 dl/g ([0139], [0138], as to instant claim 7). Thus, the shown compositions comprise the VDF polymer SOLEF 1015 as the polymer component (B) and having intrinsic viscosity of 1.5 dl/g, which value is less than the intrinsic viscosity of the polymer (A) of Example 2 (3.5 dl/g) and less than 2 dl/g, as required by instant claims 8 and 20.

13. Though the compositions exemplified in Example 11 and Table 5 are based on vinylidene fluoride homopolymer, but not on vinylidene fluoride copolymer, in light of the teachings of Abusleme et al that the polymer (B) maybe (co)polymer of vinylidene fluoride with up to 30%mol of other fluoromonomers such as hexafluoropropylene  Abusleme et al as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

14. In the alternative, though Abusleme et al does not explicitly recite the polymer (B) being a copolymer of vinylidene fluoride with hexafluoropropylene having intrinsic viscosity of less than 2 dl/g,
Gozdz et al discloses a copolymer of 75-92%wt of vinylidene fluoride and 8-25%wt of hexafluoropropylene (col. 6, lines 30-34), having intrinsic viscosity at 25ºC of 1.1-1.6 dl/g (col. 5, lines 45-52) and used as polymeric membranes and electrolytes in lithium batteries (Claim , Abstract, col. 4, lines 38-45).

15. Since both Abusleme et al and Gozdz et al are related to vinylidene fluoride copolymer- based compositions used for making membranes and electrolytes for lithium batteries, and thereby belong to the same field of endeavor, wherein Gozdz et al discloses the use of a copolymer of 75-92%wt of vinylidene fluoride and 8-25%wt Gozdz et al and Abusleme et al, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include the vinylidene fluoride-hexafluoropropylene copolymer of Gozdz et al  as the vinylidene fluoride-hexafluoropropytlene copolymer (polymer (B)) in the composition of Abusleme et al, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

16. All ranges in the composition of Abusleme et al alone, or in view of Gozdz et al   are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

17. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-8, 15-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,337,725 in view of Gozdz et al (US 5,429,891).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.

19.  US patent 8,337,725 claims a composition comprising:
A) a polymer (A) comprising: recurring units of vinylidene fluoride (VDF) and 0.05-10%mol of recurring units derived from hydrophilic  (meth)acrylic monomer (MA) having the following formula:

    PNG
    media_image1.png
    214
    426
    media_image1.png
    Greyscale

specifically acrylic acid (as to instant claims 2-3),
and
B) a vinylidene polymer comprising at least 70%mol of VDF unitrs and up to 30%mol of hexafluoroethylene of chlorotrifluoroethylene or trifluoroethylene.

20.  The polymer (A) is having intrinsic viscosity of 0.1-20 dl/g (col. 5, lines 22-30). 
The polymer (A) is used in amount of at least 10%wt, or 10-75%wt (col. 6, lines 53-55, Table 5). Case law holds that those portions of the specification which provide support 

21. Though US 8,337,725 does not explicitly recite the polymer (B) being a copolymer of vinylidene fluoride with hexafluoropropylene having intrinsic viscosity of less than 2 dl/g,
Gozdz et al discloses a copolymer of 75-92%wt of vinylidene fluoride and 8-25%wt hexafluoropropylene (col. 6, lines 30-34), having intrinsic viscosity at 25ºC of 1.1-1.6 dl/g (col. 5, lines 45-52) and used as polymeric membranes and electrolytes in lithium batteries (Claim , Abstract, col. 4, lines 38-45).

22. Since both US 8,337,725 and Gozdz et al are related to vinylidene fluoride copolymer- based compositions used for making membranes and electrolytes for lithium batteries, and thereby belong to the same field of endeavor, wherein Gozdz et al discloses the use of a copolymer of 75-92%wt of vinylidene fluoride and 8-25%wt hexafluoropropylene having intrinsic viscosity at 25ºC of 1.1-1.6 dl/g for making said membranes, therefore, based on the combined teachings of Gozdz et al and US 8,337,725, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include the vinylidene fluoride-hexafluoropropylene copolymer of Gozdz et al  as the vinylidene fluoride-hexafluoropropytlene copolymer (polymer (B)) in the composition of US 8,337,725, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on 

23. All ranges in the composition of US 8,337,725 in view of Gozdz et al   are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

24. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of the polymers (A) and (B) in the composition of US 8,337,725 in view of Gozdz et al, and further the properties such as relative comonomer content and intrinsic viscosity of each of the polymers (A) and (B), so to produce the final composition having a desired combination of properties, depending on the end-use of the composition, thereby In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

25. Therefore, the limitations claimed in instant invention are obvious variants of the limitations claimed in US 8,337,725 in view of Gozdz et al.

8.    Claims 1-8, 15-20 are directed to an invention not patentably distinct from claims 1-9 of commonly assigned US patent 8,337,725 in view of Gozdz et al (US 5,429,891).
  Specifically, see the discussion in paragraphs 18-25 above.

      The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  Commonly assigned US 8,337,725, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(e), (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee can, under 35 U.S.C. 103(c) and 37 CFR 1.78(c), either show that the conflicting inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the conflicting subject matter.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0342224  and US 2009/0264539 are related to compositions comprising copolymers of vinylidene fluoride with hydrophilic acrylic comonomers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/IRINA KRYLOVA/Primary Examiner, Art Unit 1764